Citation Nr: 1241361	
Decision Date: 12/04/12    Archive Date: 12/12/12

DOCKET NO.  10-34 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Cleveland, Ohio


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred on February 8, 2010, February 17, 2010, and February 22, 2010. 


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1978 to September 1978.  

This case comes to the Board of Veterans' Appeals (Board) from a March 2010 decision of the Department of Veterans Affairs Medical Center (VAMC) in Cleveland, Ohio.

It appears that a claim was made for reimbursement for private treatment provided on March 15, 2010 in the April 2010 notice of disagreement.  However, this claim has not been adjudicated and is therefore REFERRED for appropriate action.


FINDINGS OF FACT

1.  The record does not clearly demonstrate that a medical emergency manifested on February 8, 2010, February 17, 2010, or February 22, 2010.  

2.  There were VA medical facilities available for treatment purposes, and an attempt to use them would not have been unreasonable, unwise or impracticable.


CONCLUSION OF LAW

The criteria are not met for reimbursement of the medical expenses for private treatment rendered on February 8, 2010, February 17, 2010, and February 22, 2010.  38 U.S.C.A. § 1728 (West 2002); 38 C.F.R. § 17.120 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist Veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).  However, in Barger v. Principi, 16 Vet. App. 132, 138 (2002), the United States Court of Appeals for Veterans Claims (Court) held that such duties are not applicable to statutes and regulations, which concern special provisions relating to VA benefits, and those statutes and regulations contain their own notice provisions.  Specifically, the provisions of Chapter 17 of 38 U.S.C. and 38 C.F.R. contain their own notice requirements.  For instance, regulations at 38 C.F.R. §§ 17.120-17.133 discuss the adjudication of claims for reimbursement of unauthorized medical expenses.  In particular, according to 38 C.F.R. § 17.124, the veteran has the duty to submit documentary evidence establishing the amount paid or owed, an explanation of the circumstances necessitating the non-VA medical treatment, and "other evidence or statements that are deemed necessary and requested for adjudication of the claim."  When a claim for reimbursement of unauthorized medical expenses is disallowed, VA is required to notify the claimant of its reasons and bases for the denial and of his or her appellate rights and to furnish all other notifications or statements required by Part 19 of Chapter 38.  38 C.F.R. § 17.132.  Such notification was completed in this case via a notification letter and the June 2010 statement of the case.  Accordingly, no further duty to notify is required.

LAW AND ANALYSIS

Under 38 U.S.C. § 1728, to establish eligibility for payment or reimbursement of medical expenses incurred at a non-VA facility, a claimant must satisfy three conditions.  There must be a showing that:

(a) The care and services rendered were either:

(1) for an adjudicated service-connected disability, or

(2) for a non-service-connected disability associated with and held to be aggravating an adjudicated service-connected disability, or

(3) for any disability of a veteran who has a total disability, permanent in nature, resulting from a service-connected disability, or

(4) for any injury, illness, or dental condition in the case of a veteran who is participating in a rehabilitation program and who is medically determined to be in need of hospital care or medical services for reasons set forth in 38 C.F.R.               § 17.48(j) ; and

(b) The services were rendered in a medical emergency of such nature that delay would have been hazardous to life or health; and

(c) No VA or other Federal facilities were feasibly available and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.

See 38 U.S.C.A. § 1728; 38 C.F.R. § 17.120; see also Zimick v. West, 11 Vet. App. 45, 49 (1998).

Failure to satisfy any of the three criteria listed above precludes VA from paying unauthorized medical expenses incurred at a private facility.  Zimick, 11 Vet. App. at 49; see also Malone v. Gober, 10 Vet. App. 539, 542 (1997), citing Cotton v. Brown, 7 Vet. App. 325, 327 (1995); H.R. Rep. No. 93-368, at 9 (July 10, 1973) ("[The proposed provision a]uthorizes reimbursement of certain veterans who have service-connected disabilities, under limited circumstances, for reasonable value of hospital care or medical services . . . from sources other than the VA.  Eligible veterans are those receiving treatment for a service-connected disability. . . . Services must be rendered in a medical emergency and VA or other Federal facilities must not be feasibly available.").  The Veteran has no service-connected disability and therefore is ineligible for payment or reimbursement of "unauthorized" medical expenses incurred at a non-VA facility under 38 U.S.C.A.  § 1728(a).  There is also no evidence or allegation that he is or at the time of the treatment was participating in a vocational rehabilitation program under 38 U.S.C. Chapter 31.  Consequently, 38 U.S.C.A. § 1728 cannot be applied to grant the appeal.

The only conceivable route to entitlement to unreimbursed medical expenses in this case stems from 38 U.S.C.A. § 1725, for treatment of a nonservice-connected disorder, pursuant to the Veterans Millennium Health Care and Benefits Act.  See also 38 C.F.R. §§ 17.1000-17.1008.  38 U.S.C.A. § 1725 was enacted as part of the Veterans Millennium Health Care and Benefits Act, Public Law 106-117, Title I, Subtitle B, § 111, 113 Stat. 1556 (1999), which provides general authority for the reimbursement of non-VA emergency treatment.  Eligibility for reimbursement under this Act requires satisfaction of all of the following:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine would reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them before hand would not have been considered reasonable by a prudent layperson;

(d) At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(e) The veteran is financially liable to the provider of emergency treatment for that treatment;

(f) The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment;

(g) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such treatment; and,

(h) The veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment provided.  38 C.F.R. § 17.1002.

76 Fed. Reg. 79,067, 79,071 (Dec. 21, 2011) (to be codified at 38 C.F.R. § 17.1002(a)-(h)).

During the pendency of the appeal, certain regulatory amendments went into effect on January 20, 2012, which removed the following requirement under 38 C.F.R. §17.1002:

The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the veteran could not have been safely discharged or transferred to a VA or other Federal facility (the medical emergency lasts only until the time the veteran becomes stabilized).

Hence, prior to the January 2012 regulatory amendments, there were nine criteria listed under 38 C.F.R. §17.1002(a)-(i) (2011).

A claim was filed for VA medical reimbursement in March 2010 for private medical treatment received on February 8, 2010, February 17, 2010, and February 22, 2010 at Lake Orthopedic Associates.  

The medical evidence shows that the Veteran went to the emergency room at Lake Hospital on February 4, 2010, after he injured his left hand by a fan when fixing a car.  His fingers were bandaged and he had a splint on his index finger.  

The following day, on February 5, 2010, he was seen at the Cleveland VAMC to obtain medications for his pain.  

On February 8, 2010, the Veteran was seen at Lake Orthopedic Associates for follow-up treatment of his left hand as he was referred to Lake Orthopedic Associates from the emergency room at Lake Hospital.  The February 8, 2010 private treatment record noted that the Veteran had suffered an injury to his left hand and underwent a repair of his lacerations and fingertip injury at the Lake Hospital emergency room.  He had swelling of the index, long, and ring fingers with mild ecchymosis.  He had an open distal phalanx fracture of the left index which had been satisfactorily repaired, a laceration to the dorsal aspect of the index in the region of the proximal phalanx, a closed fracture at the base of the proximal phalanx, and a laceration to the ring finger.  It was noted that the wounds were satisfactorily repaired.  The treatment on February 8, 2010 consisted of a reduction of the index by immobilizing the index and long fingers via buddy taping.  Radiographs were obtained.  

The Veteran returned for additional follow-up treatment on February 17, 2010.  The Veteran continued to experience discomfort.  On examination, his wounds were benign in appearance and his wounds appeared to be healing satisfactorily.  The sutures were removed from all wounds; however, a suture was not removed that was encased in an eschar at the distal fingertip.  The Veteran was recommended to begin warm soapsuds soaks.  It was noted that the Veteran would return in five days to recheck and remove the retained suture.  

Finally, the Veteran was seen on February 22, 2010 and he reported that he was "feeling better."  His retained suture was removed successfully.  

The notice of disagreement stated that the Veteran was referred to the Lake Orthopedic office by the Lake West Hospital System for care.  

The VA Form 9, completed by a physician at the Lake Orthopedic Associates, noted that the Veteran presented to the emergency room and it would not have been appropriate to send the Veteran away when medical care was requested by the hospital and he needed care for his injuries.  

Based upon the Board's review of this case in light of the underlying circumstances, the Board must deny the claim for medical reimbursement.  First, it is not clear that the Lake Orthopedic Associates is a facility holding itself out as an emergent care facility.  Even so, it is not shown that the Veteran presented with emergent circumstances to Lake Orthopedic Associates.  The condition was not of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  In fact, the Veteran was seen at Lake Orthopedic Associates days after his initial injury that was already treated at an emergency room.  In fact, when the Veteran was seen on February 8, 2010, the examining physician noted that the Veteran's wounds were already sutured and his fracture was "satisfactorily repaired."  See private treatment records.  Indeed, on February 8, 2010, the examining physician only taped the Veteran's fingers and took a set of radiographs of the left hand.  On February 17, 2010, the Veteran's sutures were removed except for one and it was noted that the Veteran had discomfort but that he appeared to be "doing relatively well."  On February 22, 2010, the Veteran's retained suture was removed and the Veteran reported that he was "feeling better."  As shown by the above, the treatment provided by Lake Orthopedic Associates does not qualify as a medical emergency.  The Veteran scheduled these appointments in advance and after his initial injury was treated at an emergency room.  

The Board finds that even accepting for the sake of argument that the Veteran had circumstances which constituted a medical emergency, there is no competent and credible basis to establish the next requisite component for medical reimbursement, that of when Federal facilities are unavailable.  To begin with, the Veteran was seen at the Cleveland VAMC on February 5, 2010, the day after his injury was treated by the emergency room on February 4, 2010, demonstrating that it was feasible for the Veteran to go to the VAMC for follow-up treatment.  A VA facility would be deemed an appropriate location to seek treatment for follow-up of his injuries.  It does not appear to have been unreasonable or impracticable however, to have sought VA care under the circumstances.  The Veteran preferred to receive follow-up treatment at a private facility, which was not even an emergency room.  The relative proximity of the Cleveland, Ohio VAMC and the fact that the Veteran clearly did not require transportation by ambulance all suggest that the Veteran could have utilized a VA facility in lieu of a private facility.

Accordingly, for the reasons stated, the criteria for medical reimbursement due to private treatment received on February 8, 2010, February 17, 2010, and February 22, 2010 have not been met.  The preponderance of the evidence is against the claim and the claim is therefore denied.  38 U.S.C.A. § 5107(b). 


ORDER

The claim for reimbursement of unauthorized medical expenses incurred on February 8, 2010, February 17, 2010, and February 22, 2010 is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


